Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 25, 2021

                                           No. 04-21-00458-CV

                                         IN RE Nancy ALANIS

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice

        On October 25, 2021, relator Nancy Alanis filed a petition for writ of mandamus and
accompanying emergency motion for temporary relief. After reviewing the motion, we DENY
relator’s motion for temporary relief.

           It is so ORDERED on October 25, 2021.

                                                       PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2021CI20923, styled Nancy Alanis v. Wells Fargo Bank National
Association, as Trustee for the Pooling and Servicing Agreement Dated as of October 1, 2006 Securitized Asset
Backed Receivables LLC Trust 2006-NC2 Mortgage Pass Through Certificates, Series 2006 NC3; and Mark
Douglas Cronenwett, pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable Tina Torres
presiding.